 



Exhibit 10.9

Amendment to the General Dynamics
Supplemental Savings and Stock Investment Plan



1.   The General Dynamics Supplemental Savings and Stock Investment Plan (the
“Plan”) is hereby amended by the addition of a new Section 4.8 to read as
follows:



  4.8 Change of Control. Notwithstanding any provision herein to the contrary,
immediately prior to the occurrence of a Change of Control (as defined in the
Corporation’s Second Amended and Restated 1997 Incentive Compensation Plan, as
amended), all allocations made to Member accounts, whether or not vested, shall
become fully vested and nonforfeitable.

2.     Section 5.1 of the Plan is hereby amended and restated in its entirety as
follows:



  5.1 Amendment. The Chairman of the Board of Directors of the Corporation
reserves the right to modify or amend this Plan in whole or in part, effective
as of any specified date; provided, however, that the Chairman shall have no
authority to modify or amend the Plan to:



  (a) reduce any benefit accrued hereunder based on service and compensation to
the date of the amendment unless such action is necessary to prevent this Plan
from being subject to any provision of Title I, Subtitle B, Parts 2, 3 or 4 of
ERISA;



  (b) permit the accrual, holding or payment of actual shares of General
Dynamics Common Stock under the Plan; or



  (c) adversely affect any accrued benefits hereunder (and any benefits that
will accrue upon a Change of Control) and any rights attaching thereto after or
in anticipation of the occurrence of a Change of Control (as defined in the
Corporation’s Second Amended and Restated 1997 Incentive Compensation Plan, as
amended).



3.   The preceding amendments shall be effective as of the date first written
below.   4.   Except as amended herein, the Plan shall remain in full force and
effect.



*   Bold text indicates new text.

      Dated this 3rd day of October, 2002.           /s/ Nicholas D. Chabraja


--------------------------------------------------------------------------------

Nicholas D. Chabraja
Chairman and Chief Executive Officer
General Dynamics Corporation

